ROBB, Associate Justice.
This case (in which appellee on retirement in August, 1928, was awarded by appellants a pension of $50 per month) is ruled also by our decision in Dougherty v. United States ex rel. Browning (No. 5176) 60 App. D. C. 8, 45 F.(2d) 926.
The judgment, therefore, should be modified so as to require the payment to appellee of a pension at the rate of $87.50 per month, commencing August 16, 1928, and continuing until July 1, 1930. As thus modified, the judgment is affirmed, with costs.
Affirmed, as modified.